DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claim 21 is objected to because of the following informalities:  The word “An” must be added to the beginning of the claim, and the word “the” must be deleted between “manufacture” and “artificial marble”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The limitation “about” in claim 3 is indefinite.  The instant specification provides no direction for the metes and 

Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The antecedent basis of “the acrylic-based monomer” in claim 2 is unclear.  The component is present in two compositions, the first preliminary composition and the second preliminary composition.  It is indefinite whether the antecedent basis is the first preliminary composition, the second preliminary composition, or both the first preliminary composition and the second preliminary composition.

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The antecedent basis of “the acrylic-based resin” in claim 2 is unclear.  The component is present in two compositions, the first preliminary composition and the second preliminary composition.  It is indefinite whether the antecedent basis is the first preliminary composition, the second preliminary composition, or both the first preliminary composition and the second preliminary composition.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Methacrylate, methyl methacrylate, butyl acrylate, and styrene are monomers, not acrylic based copolymers.

Claims 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The antecedent basis of “the gelling agent” in claim 2 is unclear.  The component is present in two compositions, the first preliminary composition and the second preliminary composition.  It is indefinite whether the antecedent basis is the first preliminary composition, the second preliminary composition, or both the first preliminary composition and the second preliminary composition.

Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claim does not specify the type of molecular weight.  It is unclear whether  weight average, number average, viscosity average, or some other type of molecular weight is intended.  



Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The antecedent basis of “the crosslinking agent” in claim 2 is unclear.  The component is present in two compositions, the first preliminary composition and the second preliminary composition.  It is indefinite whether the antecedent basis is the first preliminary composition, the second preliminary composition, or both the first preliminary composition and the second preliminary composition.

Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The antecedent basis of 


Claims 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The limitation “a contraction resistance” in claim 14 is indefinite.  It is unclear how a “contraction resistance” is an additive.  

Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The “complex viscosity” is indefinite since the claim does not specify the method utilized to determine the complex viscosity.  The instant specification is also deficient because the temperature at measurement is not disclosed.  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saiki et al. (EP 1146023A1).
Regarding claim 1:  Saiki et al. teach a preliminary composition for manufacturing artificial marble, comprising: 
methyl methacrylate (acrylic-based monomer); 
polymer (P-1) (acrylic-based resin);
1,1-bis(t-butylperoxy)3,3,5-trimethylcyclohexane (a polymerization initiator);
neopentyl glycol dimethacrylate (crosslinking agent);
a green pigment;
Either polymer (P-1), isobornyl methacrylate, or aluminum hydroxide can be considered a “gelling agent” [Example 1].

Saiki et al. teach that their component (A) has a viscosity of 30,000 to 4,000,000 [0034].  Therefore, Saiki et al. teach an overall viscosity of the composition that overlaps the claimed range.  It is noted that the claim does not specify the temperature at which the viscosity is tested.  Therefore, the temperature can be optimized in the test for the desired viscosity value.
The subject matter as a whole would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention, since it has been held that choosing the overlapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.


Claims 2-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rha et al. (2006/0267230) in view of Saiki et al. (EP 1146023A1).
Regarding claims 2-3, 6, 7, 12, and 13:  Rha et al. teach a composition for manufacturing artificial marble comprising a first preliminary composition comprising:
methyl methacrylate (acrylic-based monomer); 
polymethylmethacrylate (acrylic-based resin);
benzoyl peroxide (a polymerization initiator);
a white pigment; and

and a second preliminary composition comprising:
methyl methacrylate (acrylic-based monomer); 
polymethylmethacrylate (acrylic-based resin);
benzoyl peroxide (a polymerization initiator);
a white pigment; and
aluminum hydroxide (gelling agent); [Examples 1-2].
Rha et al. teach that the two second resin mixture has a lower fluidity (higher viscosity [0008, 0027].  Rha et al. teach that the first and second polymeric compositions can vary in colors [0025].  It would have been obvious to use a different color in the second mixture than the first to provide a desired color.  The skilled artisan would immediately envisage a 1:1 mixture of the first and second resin mixtures in the mold [0029, 0040], or the method of Example 1 would provide an amount of first to second in the claimed range since the second composition is poured in a zigzag manner (the whole layer is not covered) [0038].  Rha et al. teach adding various other additives known in the art for use in an artificial marble product [0024].
	Rha et al. fail to teach a claimed “crosslinking agent”.
	However, Saiki et al. teach adding a polyfunctional monomer, such as ethylene glycol di(meth)acrylate (claimed crosslinking agent), to an analogous resin syrup imparts properties such as hot water-resistance, heat resistance, mechanical strength, solvent-resistance, dimension stability and the like [0023, 0027].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add ethylene glycol di(meth)acrylate as taught by Saiki et al. to the first and second resin mixtures of Rha et al. to impart properties such 
	Since the compositions are the same as claimed they will possess the claimed viscosity and/or storage modulus.  The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." Further, if it is the applicant's position that this would not be the case, evidence would need to be provided to support the applicant's position.  It is noted that the temperature of the testing method can be optimized to achieve the desired viscosity resulting from the test.  
	Regarding claims 4-5:  No additional preliminary compositions are present in the Examples of Rha et al. [Examples].  The claim is interpreted such that the additional, undefined preliminary compositions are optional.    
	Regarding claim 8-10:  Rha et al. fail to teach the claimed gelling agent.
	However, Saiki et al. teach adding a polymer powder (C) with a Mw of 500,000 to 1,000,000 [0043], with an example at Mw 600,000 [0117], made from methyl methacrylate [0115-0117] as a thickening agent to thicken the composition [0039].

Since the polymer and viscosity are the same as claimed, the intrinsic viscosity will also be the same as claimed.  The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." Further, if it is the applicant's position that this would not be the case, evidence would need to be provided to support the applicant's position.
	Regarding claim 11:  Rha et al. fail to teach the claimed initiator.
	However, Saiki et al. teach that the claimed compound can be used interchangeably with the peroxides in Rha et al. as an initiator [0077].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use one of the claimed initiators taught in Saiki et al. in place of the peroxide initiator in Rha et al.  It is a simple substitution of one known element for another to obtain predictable results.  
	Regarding claims 14-15:  Rha et al. teach aluminum hydroxide [Examples].  
	Regarding claims 16-17:  Rha et al. teach the claimed amounts for the components included in the examples [Examples].  Rha et al. teach adding a releasing 
Rha et al. fail to teach a claimed “crosslinking agent”.
	However, Saiki et al. teach adding 1 to 30 wt% of a polyfunctional monomer, such as ethylene glycol di(meth)acrylate (claimed crosslinking agent), to an analogous resin syrup imparts properties such as hot water-resistance, heat resistance, mechanical strength, solvent-resistance, dimension stability and the like [0023, 0027-0028].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add ethylene glycol di(meth)acrylate as taught by Saiki et al. to the first and second resin mixtures of Rha et al. to impart properties such as hot water-resistance, heat resistance, mechanical strength, solvent-resistance, dimension stability and the like.
	Regarding claims 18-19:  Since the composition is the same as claimed it will possess the claimed properties.  The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." Further, if it is the applicant's position that this would not be the case, evidence would need to be provided to support the applicant's position.

	Regarding claim 21:  Rha et al. teach an artificial marble [Examples].


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN USELDING whose telephone number is (571)270-5463.  The examiner can normally be reached on M-F 8am to 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

   /JOHN E USELDING/  Primary Examiner, Art Unit 1763